Title: James Monroe to James Madison, 15 February 1828
From: Monroe, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Oak hill
                                
                                 Feby. 15th 1828.
                            
                        

                        Another mail has arrived, since my last to you, without bringing me any letter from Judge Brooke. I infer,
                            that you have experienc’d the same result. It is impossible therefore, to form any just estimate, of the time, when we
                            shall receive the promised official communication. I am inform’d, by some, in whom I have perfect confidence, that the
                            impression is daily gaining strength, that we mean to serve, & that our silence, if we intend to withdraw,
                            operates to our prejudice, by sanctioning the use of our names, for the purpose contemplated, by those who brought us
                            forward. In my last I proposd, that if we did not recieve the notification before saturday week, that we should withdraw
                            ourselves from the nomination, by a communication, to be addressd to our fellow citizens of the State. On further
                            reflection, I think that it will be most adviseable, to address it to Judge Brooke, founding it on the nomination, it
                            being a fact universally known, and on which we have a right to act, without further notice. He would doubtless publish
                            our letters, tho’ perhaps it would proper & necessary, to intimate by a private one, that we expected he would
                            promptly do it. Should you approve this course, it would manifest kindness to him, & the party generally, not to
                            send copies to the printers. We should be at liberty if he declined the publication, to communicate, or not, to whom we
                            pleased, in which mode, it would become known to the community. I hope to hear from you as soon as possible, with your
                            views on the subject.
                        Mrs. Monroe is still very seriously indisposed, tho’ we think her, as do the Phisicians who attend her, in a
                            great measure out of danger. Her situation is however very delicate, & so much is she weakened by the attack, that
                            we are very fearful of the result. With best regards to the family—your friend—

                        
                            
                                James Monroe
                            
                        
                    